DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 12/15/2020.
Claims 1, 5-7, and 11-13 are amended.
Claims 14-16 are newly added.
Claims 1-16 are pending in the application. 
The objection to the title is withdrawn because of the applicant’s amendment to the title which overcomes the objection.
The objection to the specification is withdrawn because of the applicant’s amendment to the specification which overcomes the objection.
	Response to Applicant’s Arguments

The application’s argument that Thakur, Thakur in view of Gerace, Thakur in view of Kirakosyan and Thakur in view of Walther do not disclose all the features recited in at least independent claims 1, 7, and 13, as amended, see from middle of page 10 to page 12 of the Remarks, filed on 12/15/2020.	However, upon further consideration, a new ground(s) of rejection is made in view of Rota (US 20170242921 A1 hereinafter Rota) in addition to Thakur (US 8892549 
The Applicant’s argument that Thakur's ordering of multiple documents does not teach the positions including the different first and second levels.	The examiner asserts that the new combination of Thakur and Rota teaches the limitation (Rota, Fig. 8:
 
    PNG
    media_image1.png
    556
    236
    media_image1.png
    Greyscale
).  In this figure, Rota discloses the topic’s hierarchy having positions that are different from the first (“Hand”) and the second level (“Elbow”).
	The examiner further assert that Thakur teaches a category hierarchy with the first and the second level that are different (Thakur col. 5 lines 5-13: … one parent topic `database` has many child topics). The parent topic would be a different level than the child topics in a hierarchy.  When display the category hierarchy taught by Thakur using 
The Applicant’s argument that there is no teaching as to the claimed relevance value and another relevance value. The Examiner asserts that Thakur teaches the limitation (Thakur col. 2 lines 36-37: Multiple topics associated with the identity is identified based on multiple documents in which the identity is referred; Thakur col. 2 lines 49-50: Topic scores associated with each of the multiple topics can be identified; Thakur col. 6 lines 6-9: … Each topic's respective score is recorded with the document-topic association in a database 190. In some implementations, the system stores an association only if the score of the association is sufficiently high (e.g., above a specified threshold; Thakur col. 5 lines 20-23: The category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category).  According to Thakur’s disclosure, all topics in the multiple documents that are associated with an identify have topic scores.  The scores corresponds to relevance values.  The term’s category-IDF score corresponds to the another relevance value. The score associated with a topic that have identity matches the search keyword (first level in the category hierarchy) corresponds to the relevance value.
The Applicant’s argument that Thakur's category-IDF score does not relate to displaying any keywords at the different levels claimed.  Rota In such a hierarchy, each topic can be grouped by a parent topic to define related topics.).  Thakur further discloses each topic having their score calculated.  The combination of teachings of Thakur and Rota would result in the topic hierarchy displayed in a user interface, with different levels such as a parent topic level and child topic level.
The Applicant’s argument that nothing in the cited references address displaying a keyword at the second level, that keyword having "another relevance value" (equal to or higher than the threshold) that is "calculated between the at least one keyword displayed at the second level being included in a second plurality of articles having the at least one of the plurality of keywords displayed at the first level and the second plurality of articles.  Examiner asserts that Thakur in view of Rota discloses the limitation.  Rota teaches displaying a keyword at the second level (Fig. 8, “elbow”).  Thakur teaches keyword having category-IDF score, which corresponds to a relevance value, that are further evaluated against a threshold (Thakur col. 6 lines 6-9: Each topic's respective score is recorded with the document-topic association in a database 190. In some implementations, the system stores an association only if the score of the association is sufficiently high (e.g., above a specified threshold).   Furthermore, Thakur discloses a term having its score calculated based a subset of documents and all documents in a category.  The term The category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category).  Thakur also discloses the documents having a term which corresponds to the at least one keyword. When displayed the term and its category using Rota’s disclosure, the term would be on a second level and the category would be on the first level.
	In conclusion, Thakur in view of Rota teaches all limitations recited in independent claims 1, 7, and 13, as amended.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 14-16, the claims recite a limitation “the another relevance value is a ratio of a number of articles including the at least one keyword displayed at the second level in the second plurality of articles to a number of articles in the second plurality of articles”. It is unclear to an ordinary person in the art what the meaning of the limitation “number of articles including the at least one keyword displayed at the second level in the second plurality of articles to a number of articles in the second plurality of articles” is. It is not clear to an ordinary person skilled in the art if the recitation intended to say “the at least one keyword” must be in both “the number of articles” and “the second plurality of articles” or it means to say “the second level” is “in the second plurality of articles”.  Of the former scenario, none of the ratio definitions or examples in the specification describe the keyword belonging to both group of articles.  Of the later scenario, “the second level in the second plurality of articles” does not have a clear meaning to an ordinary person in the art, and not clearly defined in the specification.  According to the instant application’s specification, ratio calculations are recited in the following paragraphs: [0030] “the calculating unit 152 may handle a ratio of the number of articles including a certain keyword to a total number of article information pieces extracted by the extracting unit 151 as the relevance ratio of the keyword”, [0032] “In a case where 25 articles of the extracted 100 article information pieces include the keyword "contracts", the relevance ratio of the keyword "contracts" to the construction industry is 0.25”, [0034] “when the 25 articles including the keyword "contracts" include 10 articles including a keyword "bid-rigging", the relevance ratio of the keyword "bid-rigging" to the keyword "contracts" being the primary topic is 0.4.”, paragraph [0046] of each of keywords included in the extracted article information pieces to the type of industry. The display apparatus 10 displays an image having the keywords at different positions based on the calculated relevance ration with respect to the word representing the type of industry”.  
	For the purpose of prior art examination, the limitation “the another relevance value is a ratio of a number of articles including the at least one keyword displayed at the second level in the second plurality of articles to a number of articles in the second plurality of articles” is interpreted as “a ratio of a number of a third plurality of articles to the number of articles in the second plurality of articles, wherein the third plurality of article is in the second plurality of articles and the articles in the third plurality of articles include at least one keyword displayed at the second level”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 3, 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 8892549 B1 hereinafter Thakur) in view of Rota (US .
	Regarding claim 1, Thakur teaches a display apparatus comprising:
	 	a memory configured to store a plurality of articles (Thakur Fig. 7, element 700 as the display apparatus, element 720 as the memory; Thakur Col. 12, lines 35-37, the memory 720 can store data structures representing topic-associations, identity-associations and the content of documents.

    PNG
    media_image2.png
    372
    536
    media_image2.png
    Greyscale

); and
	a processor coupled to the memory and the processor configured to  (Thakur Fig. 7, element 710 as the processor)
	 		in response to receiving a selection of a first type of industry, extract a first plurality of articles relating to the first type of industry by reference to the plurality of articles stored in the memory (Thakur col. 2 lines 32-37: …receiving a search query where the search query is determined to match a topic among a plurality of topics. Multiple identities associated with the topics are identified based on multiple documents in which the topic is referred [Examiner note: search query as the selection, a topic as the first type of industry, multiple documents as the first plurality of articles]),
	 		calculate a relevance value between each of a plurality of keywords included in the first plurality of articles and the first type of industry (Thakur col. 5 lines 20-23: … the category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category.), and
	 		display an image including the plurality of keywords at positions determined based on the calculated relevance value (Thakur col. 2 lines 32-44: ... The multiple identities are presented based on the ordering. [Examiner note: The ordering of the relevance values that is being used to present as equivalent to positions being displayed determined based on the calculated relevance value]).
		Thakur teaches wherein the [hierarchy positions include a first level for a primary topic relative to the first type of industry and a second level different from the first level for a secondary topic relative to the first type of industry ([Examiner note: the text inside the square brackets are discussed below]; Thakur col. 5 lines 5-13: In such a hierarchy, each topic can be grouped by a parent topic to define related topics. For example, one parent topic `database` has many child topics `relational`, `real-time`, `data-mart` and `ACID`, which are all subtopics of the database topic. The parent topic `database` may itself by a topic under an `information organization` grandparent topic; [Examiner note: Thakur discloses the parent topic and child topics can be arranged using a hierarchy.  The parent topic corresponds to the primary topic.  The child topics correspond to the secondary topic.  As a result, the primary topic can have a hierarchy position different than that of the secondary topics when displayed in a tree structure.  Each of the tree’s sub-group corresponds to a level.  The tree sub-group for the parent topic Thakur discloses corresponds to the first level and the tree sub-group for the child topic Thakur discloses corresponds to the second level.]),
		wherein each of the plurality of keywords having the relevance value equal to or higher than a threshold is ([Examiner note: the crossed over text is discussed below]; Thakur col. 6 lines 6-9: … Each topic's respective score is recorded with the document-topic association in a database 190. In some implementations, the system stores an association only if the score of the association is sufficiently high (e.g., above a specified threshold). Such a threshold prevents subsequent consideration of low-scoring associations between documents and topics [Examiner note: only high score with respect to a threshold is recorded for later use]; Thakur col. 2, lines 32-37: receiving a search query where the search query is determined to match a topic among a plurality of topics. Multiple identities associated with the topics are identified based on multiple documents in which the topic is referred [Examiner note: each topic’s respective score corresponds to the relevance value; the , and
		wherein at least one of the plurality of keywords ([Examiner note: the crossed over text is discussed below]; Thakur col. 5 lines 5-13: … one parent topic `database` has many child topics `relational`, `real-time`, `data-mart` and `ACID`; [Examiner note: ‘database’ corresponds to the keyword in the first level; keywords in child topics corresponds to keywords at the second level]), the at least one keyword displayed at the second level having another relevance value equal to or higher than the threshold (Thakur col. 6 lines 6-9: Each topic's respective score is recorded with the document-topic association in a database 190. In some implementations, the system stores an association only if the score of the association is sufficiently high (e.g., above a specified threshold). Such a threshold prevents subsequent consideration of low-scoring associations between documents and topics [Examiner note: Thakur discloses each topic would have a respective score stored in document-topic association database; the one keyword displayed at the second level’s score corresponds to the another relevance value]), the another relevance value being calculated between the at least one keyword The category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category [Examiner note: the category-IDF score of the term corresponds to the another relevance value; the documents in the category contains the particular category.  The term appears in a subset of those documents.  The term corresponds to the at least one keyword; the particular category in which the term appears corresponds to the at least one of the plurality of keywords displayed at the first level; The documents in the category which the term appears corresponds to the second plurality of articles]).
	Although Thakur teaches the apparatus of claim 1 (see discussion above), Thakur does not explicitly teach the category hierarchy is displayed.	Rota teaches a system that displays a topic hierarchy in a user interface:
		wherein the positions include a first level for a primary topic relative to the first type of industry and a second level different from the first level for a secondary topic relative to the first type of industry (Rota Fig. 8:
    PNG
    media_image3.png
    837
    767
    media_image3.png
    Greyscale

; Rota [0105]: … FIG. 8 is a display 800 to provide data to a user according to some embodiments. The display 800 includes a topic's hierarchy 810).
Rota Fig. 8 [Examiner note: the position of the topic ‘hand’ corresponds to the position of the first level; the position of the topic ‘elbow’ corresponds to the position of the second level; the first and second levels are not in a same level according to Fig. 8 above]),wherein each of the plurality of keywords having the relevance value equal to or higher than a threshold is displayed at the first level ([Examiner note: Thakur teaches a keyword in the first level having a score higher than a threshold, but Thakur does not teach the keyword is displayed at the first level, Rota teaches a keyword in a first level of a hierarchy is displayed in a first level of a tree]; Rota Fig. 8 [Examiner note: the keyword ‘hand’ is displayed at the first level]), and
		wherein at least one of the plurality of keywords displayed at the first level has at least one keyword displayed at the second level (Rota Fig. 8 [Examiner note: they keyword ‘hand’ displayed at the first level has a keyword ‘elbow’ displayed at the second level]), the at least one keyword displayed at the second level having another relevance value equal to or higher than the threshold ([Examiner note: Thakur discloses this limitation but not disclosing the displaying of one of the plurality of keywords at the second level (see discussion above)]; Rota Fig. 8 [Examiner note: Rota discloses a second level keyword ‘elbow’ is displayed on at the second level]), the another relevance value being calculated between the at least one keyword displayed at the second level being included in a second plurality of articles having the at least one of the plurality of keywords displayed at the first level and the second plurality of articles (Thakur col. 5 lines 20-23: The category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category [Examiner note: the category-IDF score of the term corresponds to the another relevance value; the documents in the category contains the particular category, which is in the first level of display when displayed using Rota’s teaching.  The term, which is in the second level of display when the at least one keyword; the particular category in which the term appears corresponds to the at least one of the plurality of keywords displayed at the first level; Of the documents in the category, those that also contain the keyword, corresponds to the second plurality of articles]);		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thakur to include the display of the topic hierarchy in a graphical user interface taught by Rota to result in the limitations of the claimed invention.
		One skilled in the art would be motivated to do so as both references teach topics hierarchy; and the combination improves on aggregation and sharing of information and provides accurate information (Rota [0006] Some technical advantages of some embodiments disclosed herein are improved systems and methods to aggregate and share accumulated information in an automatic and accurate manner).
Regarding claim 2, Thakur in view of Rota teaches the display apparatus according to claim 1 wherein the relevance value is a ratio of a number of articles including each of the plurality of keywords to a number of articles of the first plurality of articles (Thakur col. 5 lines 20-23, the category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category. [Examiner note: The number of documents in a particular category corresponds to the number of articles including each of the plurality of keywords; total number of documents in the category corresponds to the number of articles of the first plurality of articles);

	Regarding claim 3, Thakur in view of Rota teaches the display apparatus according to claim 1 wherein the processor is configured to, based on a first keyword of the plurality of keywords and a first word analogous to the first keyword, perform a search for an article relating to at least one of the first keyword and the first word through the plurality of articles (Thakur col. 6 lines 12-20: The identity identifier 170 matches identities with documents. An identity matches a document when a reference to the identity occurs within the document. Such a referenced is detected when an alias of the identity occurs within the document. For example, if a particular identity is associated with the name `John Smith`, the email address `jsmith@email.tld` and the username `jazzer78`, then any of these aliases occurring in a document can be used to match the identity with the document.  [Examiner note: the identity as the first keyword, the alias of the identity as the first word analogous to the first keyword]).	Regarding claim 14, Thakur in view of Rota teaches the display apparatus according to claim 1, wherein the another relevance value is a ratio of a number of articles including the at least one keyword displayed at the second level in the second plurality of articles to a number of articles in the second plurality of articles (Rota Fig. 8; Thakur col. 5 lines 20-23: The category-IDF score is based on the number of documents in a particular category in which the term appears divided by the total number of documents in the category [Examiner note: due to 112(b) rejection the another relevance value; the documents in the category contains the particular category, which is in the first level of display when displayed using Rota’s teaching.  The term corresponds to the at least one keyword; documents in a particular category in which the term appears corresponds to the number of articles; the number of documents in the category corresponds to the second plurality of articles]).

Regarding claims 7- 9 and 15, claims 7-9 and 15 are method claims corresponding to apparatus claims 1-3 and 14. Claims 7-9 and 15 are rejected for the same reasons as claims 1-3 and 14.
Regarding claims 13 and 16, claims 13 and 16 are an article of manufacture claims corresponding to apparatus claims 1 and 14.  Claims 13 and 16 are rejected for the same reasons as claims 1 and 14.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Rota and further in view of Gerace et al. (US 10,740,723 B2, hereinafter Gerace).
	Regarding claim 4, Thakur in view of Rota teaches the display apparatus according to claim 1.
		Thakur in view of Rota does not teach wherein the processor is configured to, in a case where a change instruction including at least one of addition of a keyword and deletion of a keyword to and from the plurality of keywords is received, change the plurality of keywords in accordance with the change instruction.
		However, Gerace teaches in a case where a change instruction including at least one of addition of a keyword and deletion of a keyword to and from the plurality of keywords is received, change the plurality of keywords in accordance with the change instruction (Gerace Fig. 7, Add Keywords, where keywords can be added to a list of keywords as tags for an article.

    PNG
    media_image4.png
    1102
    752
    media_image4.png
    Greyscale

; Gerace col. 17 lines 48-58: In one embodiment, a keyword is assigned to a bookmarked authored work such that the keyword enables subsequent searching for the authored work. For example, system 100 displays the keywords of an authored work. In response to user selecting (or otherwise operating on) a displayed keyword, system 100 initiates a search and displays the search results. The search results include a list of other keywords as well as authored works similarly categorized by the user selected keyword. System 100 enables the user to utilize the other keywords for narrowing or adjusting the search [Examiner note: the submission by the user for adding a keyword as the change instruction, the addition of the keywords to a document as the addition of a keyword, other keywords as plurality of keywords]).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thakur and Rota with the teaching of Gerace to enable users to add keywords to a list of keywords associated with an article. Doing so would result in a keyword being added to a list of keywords for an article when a change instruction is made by the user for adding a keyword.		One skilled in the art would be motivated to do so as it makes it easier to find an authored works and to benefit the community (Gerace col. 1 line 61-col. 2 line 9: The system enables a user who bookmarks an authored work or forwards an authored work to add his own keywords/phrases to make authored works easier to find in the future. Further embodiments enable users to add keywords simply to benefit the community.).

	Regarding claim 10, claim 10 is method claim corresponding to apparatus claim 4. Claim 10 is rejected for the same reasons as claim 4.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Kirakosyan et al. (US 2012/0278127 A1, hereinafter Kirakosyan).
Regarding claim 5, Thakur in view of Rota teaches the display apparatus according to claim 3.
		Thakur in view of Rota does not explicitly teach wherein the processor is configured to display an article acquired by filtering, by using a word representing the first type of industry, one or more articles selected by a user from a third plurality of articles identified by the search. 
		Kirakosyan teaches wherein the processor is configured to display an article acquired by filtering, by using a word representing the first type of industry, one or more articles selected by a user from a second plurality of articles identified by the search (Kirakosyan [0105]: … According to an aspect, when a user selects a product from the catalogue 130 or user bag 210, a user can be provided with several prompts. In an aspect, these prompts can include an offering to rate an item, an offering to review an item …; Kirakosyan Paragraph [0113]: ... In one or more embodiments, a logged in user 1302 may view his/her bag content or that of his/her friends, who authorized such access, filter bag content by categories, sort bag content view by data, add an item or item category to his/her bag content, …, get item or item category rating in a bag by source ... [Examiner note: bag of contents as third plurality of articles, category in categories as first type of industry])).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thakur and Rota with the teaching of Kirakosyan to display an item from a user’s bag which contains items previously searched/filtered by a category; and furthermore, allows the filtering of the items in the bag by categories to result in the limitations of the claimed invention.
save time spent on researching for information and managing streams of information by suggesting relevant data).

	Regarding claim 11, claim 11 is method claim corresponding to apparatus claim 5. Claim 11 is rejected for the same reasons as claim 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Rota and further in view of Walther et al. (US 9,489,463 B2, hereinafter Walther).

	Regarding claim 6, Thakur in view of Rota teaches the display apparatus according to claim 3.
		Thakur does not explicitly teach wherein the processor is configured to display one or more articles selected by a user from a second plurality of articles identified by the search in association with a number of times that the one or more articles have been evaluated.
		Walther teaches wherein the processor is configured to display one or more articles selected by a user from a third plurality of articles identified by the search in association with a number of times that the one or more articles have been evaluated. (Walther col. 7, lines 60-67: Client system 20 typically runs a browsing program, such as Microsoft's Internet Explorer.TM. browser, Netscape view information and pages available to it from server systems 50… ;Walther col. 21 page 24-67: … Section 1208 is a personalized results area ("My Results"), in which any hits that the user has previously annotated are displayed … Annotation view page 1300 is advantageously an overlay (e.g., a pop-up window) displayed over page 1200 such that page 1200 is at least partially visible. In some embodiments, page 1300 is displayed as an overlay over the annotated page itself rather than page 1200. In other embodiments, the annotation may be displayed in-line in page 1200 or in-line with the annotated page … Page 1300 includes, in section 1302, the title, description, keywords and ratings retrieved from the annotation stored in personalization database 166; Walther Fig. 10:
    PNG
    media_image5.png
    139
    706
    media_image5.png
    Greyscale
Walther Col. 27, line 52-col. 28 line 5: for example, the ratings assigned to a page or site by different users can be averaged or otherwise aggregated to generate a "global" rating for that page or site... Global ratings may be used in various ways. In one embodiment, the global rating of a page or site may be used as a factor in the search-results ranking algorithm when the URL of the page or site matches a hit for a given search. In another embodiment, the global rating may be displayed next to each hit on a search results page, along with the user's own rating (if the user has given one), the number of times that the one or more articles have been evaluated.]).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thakur and Rota with the teaching of Walther to create a second list of articles from search result in association with a number of favorable rating for each article and allowing the user to display a page linked in the list to result in the limitations of the claimed invention.
		One skilled in the art would be motivated to do so as it maximize the likelihood that relevant content will be prominently placed (Walther, col. 2 lines 6-21: To maximize the likelihood that relevant content will be prominently placed,…rankings were usually based on number of occurrences and/or proximity of search terms on a given page. This proved inadequate ... One algorithm allows querying users to provide feedback by rating the hits that are returned. The user's ratings are stored in association with the query, and previous positive ratings are used as a factor in ranking hits the next time the same query is entered by any user).

	Regarding claim 12, claim 12 is method claim corresponding to apparatus claim 6. Claim 12 is rejected for the same reasons as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200380038 A1 - NEURAL NETWORK FOR SEARCH RETRIEVAL AND RANKING	Discloses search and rank search result and the use of Inverse Document Frequency to asset a term’s relevancy among a plural of documents.
US 20200233857 A1 - AI-DRIVEN TRANSACTION MANAGEMENT SYSTEM	Discloses the display of categories in a hierarchical tree
US 20190303433 A1 - AGGREGATION AND PROCESSING OF HIERARCHICAL DATA FOR DISPLAY OF INTERACTIVE USER INTERFACE CHART ELEMENTS	Discloses the display of a hierarchy of categories and weight calculation of each category.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






03/04/2021
/V.H.H/
Examiner, Art Unit 2162 
    

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162